Citation Nr: 1447049	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  14-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956 and from October 1956 to October 1972.  He died in July 2010.  The appellant is his widow.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decisional letter of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the American Legion submitted a VA Form 646, Statement of Accredited Representative in Appealed Case, on the appellant's behalf.  However, there is no properly executed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, of record.  See 38 C.F.R. § 14.631(a) (to represent a claimant before VA, a VA Form 21-22 must be filed).  In this regard, while the Veteran properly appointed the American Legion as his representative during his lifetime, there is no indication that the appellant executed her own VA Form 21-22 in favor of the American Legion.  Notably, a December 2011 letter notified the appellant that there was no record of her appointing a service organization or representative to assist her with her claim and an April 2014 letter provided instruction on appointing such a representative.  To date, the appellant has not respond to these notifications; therefore, the Board concludes that she remains unrepresented in the instant appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

In her August 2014 Constituent Service Form to her congressman, the appellant requested a "hearing via telephone."  The Board interprets this statement as a request for a videoconference hearing.  Such hearing has not been scheduled, and the record does not show the request withdrawn.  Because she is entitled to such a hearing upon request, and because videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a videoconference hearing before the Board.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



